 

 

 

 

 

WS Behe re
UNITED STATES DISTRICT COURT | Te OO AE Ne
SOUTHERN DISTRICT OF NEW YORK EN SL OM PRY ATION ODE LE IMD
IN RE: Deposition Subpoena Directed Towards | whesa yt * —_ NOY 1.42019. |
David Silva hewmen me ete ID oth oti)

 

 

 

19-me-505 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

David Silva has filed this motion to quash a third-party subpoena served in United States
ex rel. Elizabeth Valdez v. Aveta, Inc., No. 3:15-cv-1140 in the United States District Court for
the District of Puerto Rico before Judge Carmen Consuelo Cerezo. In his memorandum of law,
Silva gives his consent to transfer this motion to the District of Puerto Rico. Under Federal Rule
of Civil Procedure 45(f), a court “may transfer a motion [to quash a subpoena] under this rule to
the issuing court if the person subject to the subpoena consents.” Elizabeth Valdez, Relator in
the Puerto Rico action does not oppose transfer, although she appears to prefer that this Court
immediately deny the motion, in the interest of judicial economy. Because many of the parties’
arguments concern prior proceedings in the District of Puerto Rico, the Court determines that
Judge Cerezo is significantly better suited to decide this matter. The Court therefore
TRANSFERS this motion. The Clerk of the Court is respectfully directed to transfer this case to
the District of Puerto Rico.

SO ORDERED.

Dated: November | | , 2019
New York, New York

      

; i
‘ A % pA f

i & : *e,

ALISON J. NATHAN
United States District Judge

 
